DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2021 has been entered.
Status of Claims
This action is in reply to the response filed April 07, 2021.
Claims 1 and 10 have been amended.
Claims 3-4, 12-13, and 20 have been cancelled.
Claims 21-25 has been newly added.
Claims 1-2, 5-11, 14-19, and 21-25 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112(a) has been withdrawn in response to the submitted amendments.
Applicant's remaining arguments filed April 07, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The Office Action initially states that the claims recite a general link to a field of use and recite generic computer components. Applicant respectfully disagrees with the idea that the specific area of determining load quality issues on delivery vehicles and taking corrective action cannot constitute eligible subject matter. Instead, Applicant respectfully submits that one should look at the detail recited in the claims and at the physical elements recited in the claims. Here, claim 1, as amended, recites certain physical elements, such as, for example, a shopping facility, a merchandise shipping source, a delivery vehicle with a merchandise storage area, merchandise items arranged in the merchandise storage area, and a delivery location at the shopping facility. The elements of transmitting load quality reports at delivery vehicles in real time uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The undertaking of specific corrective actions based on real time load quality reports represents more than merely applying an activity to a computing environment because it requires the use of several devices in a manner that cannot be performed outside of a computing environment. Applicant respectfully submits that claim 1, as amended, and by extension the other pending claims, recites subject matter that is integrated into a practical application and therefore constitutes eligible subject matter.
Examiner respectfully disagrees. Regarding the physical elements, the court in Smart Sys. Innovations reiterated the Court in Alice by stating that claims are necessarily performed in the physical rather than the conceptual, realm … is beside the point. See Smart Sys Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, slip. op. at 16 (Fed. Cir. October 18, 2017). The In re Smith, 2015-1664 (Fed Cir. March 10, 2016) case was directed toward patent ineligible subject matter even though the claims recite the physical management of a game involving playing cards and wagers, therefore the management of a physical logistics assets (i.e. a shopping facility; a delivery vehicle with a merchandise storage area and traveling along a delivery route; merchandise items arranged on pallets and in stacks in the merchandise storage area; a delivery location at the shopping facility) does not prohibit a finding the claims are directed toward an abstract idea. At most, claims limit the field of use by reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility configured to receive a delivery vehicle. See MPEP 2106.05(h). The claimed mobile device and control circuit are generic computer components performing generic functions and therefore do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding real-time load quality reports, the receiving and transmitting of these reports in real time is not significantly more than the identified idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).
Regarding the undertaking of specific corrective actions, the specification does not provide any description of how the corrective action instructs training or how it instructs procedures be revised. Therefore, the broadest reasonable interpretation of a corrective action includes where instructing training is merely instructing the transmission of a notification of the load quality report. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Next, the Office Action states that the claimed subject matter does not impose meaningful limits on practicing an abstract idea. Claim 1, as amended, provides a detailed recitation of actions performed by the control circuit. As amended, claim 1 requires, in part: receiving from a mobile device upon arrival at a delivery location a real time load quality report that includes identification information of the delivery route, a loading description with load quality condition(s), and an image of the vehicle interior; determining a corrective action based, at least in part, on the load quality report regarding stacking, arranging or locating of loads, and pallet use; and transmitting a signal instructing taking certain types of corrective actions. Applicant respectfully submits that the detailed recitation in claim 1 imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Examiner respectfully disagrees. The actions performed by the control circuit amount to generic computer functions and the details regarding the type of information being processed merely adds a degree of particularity to the underlying concept. See Intellectual Ventures I LLC v. Capital One, No. 2016-1077, Slip op. at 14, (Fed. Cir. March 7, 2017) (“Although these data structures add a degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, displaying, and manipulating data of particular documents.”); Electronic Communication v. Shopperschoice.com, LLC, No. 2019-1587, slip op. at 8 (Fed. Cir. May 14, 2020) (“patent eligibility turns on the content of the claims, not merely on the number of words recited in the claims”)
Regarding monopolizing the judicial exception, a preemptive claim may be ineligible because it is preemptive, the absence of complete preemption does not guarantee that a claim is eligible. Questions of preemption are resolved using the two part analysis of the Alice/Mayo framework. In the instant case, the full two part analysis of the Alice/Mayo framework has been applied to determine that the instant claims are directed toward ineligible subject matter. Therefore, issues of preemption have been resolved. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 U.S.P.Q.2d 1090 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336, 1345 (Fed. Cir. 2013).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant recognizes that each of the examples are illustrative only and that each fact pattern must be evaluated individually, but Applicant respectfully submits that the examples make clear that computer-implemented systems involving software may be eligible if they are integrated into a practical application and recite a specific improvement over prior art systems. As indicated in Example 42, even though a claim may involve a method of organizing human activity, it may still be subject matter eligible if it is integrated into a practical application. In Example 42, the detailed recitation of actions integrated the subject matter into a practical application and constituted a specific improvement over the prior art. Similarly, Applicant respectfully submits that the detailed recitation of actions in claim 1, as amended, is a specific integration and does not constitute a high level of generality.
Examiner respectfully disagrees. Example 42 was not found eligible simply due to a recitation of specific actions. The specification section of Example 42 emphasizes that the technological problem of “format inconsistencies” is the problem solved by the claims, whereas the instant specification has not identified any specific technological problems. Claim 1 of Example 42 involves converting information from a standardized format to a non-standardized format in order to address the technological problem with formatting discussed in the specification. The instant claims are not similar to Example 42’s conversion between non-standardized and standardized data transmissions to communicate information between systems that previously could not communicate. There is no indication that the 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant further asserts that the court decision in Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) supports eligibility of the claimed subject matter. In the Enfish decision, the Federal Circuit admonished a lower court for employing a too-simplistic assessment of the claimed invention, noting that "describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to §101 swallow the rule." Enfish, 822 F.3d at 1337. In this regard, the Federal Circuit put substance into the Supreme Court's own warning in its Alice decision that: 
"[W]e tread carefully in construing this exclusionary principle lest it swallow all of patent law. [Citation.] At some level, 'all inventions ... embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas. [Citation.]"' 
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 134 S. Ct. 2347, 2354 (2014). Notably, the Federal Circuit's Enfish opinion addressed and rejected a heretofore popular notion that software inventions are all inherently patent-ineligible after Alice, stating there is "no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract." Enfish, 822 F.3d at 1335.
Examiner respectfully disagrees. In Enfish, the Court applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). The instant claims do not improve one of the basic functions of a computer. Instead, the instant claims recital of a control circuit is merely the use of a computer as a tool for receiving, transmitting, processing, and storing information. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Moreover, the systems and methods recited herein are not merely groupings of certain methods of organizing human activity because humans are incapable of executing the features of the claims. Applicant submits that humans are not physically capable of managing the amount and combination of data needed to achieve the function of the recited claims. The claimed subject matter requires determinations, comparisons, identification, calculations, decisions, and instructions to achieve the efficiencies obtained by the computer-related system and method of the present claims. As such, the pending claims are similar to the incorporation of the computer-implemented rules to improve on the existing technological process in the patent eligible claims in the Court of Appeals for the Federal Circuit in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016).
Examiner respectfully disagrees. There is nothing in the claim that suggests the amount and combination of data is not physically capable of being handled by a human. Implementation of the identified idea may be more efficient or faster using a computer, however performing an abstract idea more efficiently or faster does not impact the analysis under Step 2A. Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
Regarding the similarity of the instant claims to McRO, the identified improvements argued by applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology, therefore the claims do not propose a technological solution. See In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.) See Return Mail, Inc. v. USPS, No. 2016-1502, slip. op. at 33 (Fed. Cir. August 28, 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.) See Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019) (the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology). Additionally, the claims in McRO improved the computer’s capabilities by reciting specific rules that provided for the automation of specific tasks that previously could not be automated, rather than reciting rules that merely use the computer as a tool. In Smart Sys. Innovations, the court found that, unlike McRO, implementing claimed rules on a computer does not amount to specific rules that improve a technological process, even though the claims explicitly recite rules (e.g. “at least one fare rule” and “at least one rule for a prioritization of the balance classes”). Smart Sys. Innovations, LLC v. Chi. Transit Auth., No. 1016-1233, Smart Sys. Innovations than the claims in McRO because the instant claims do not improve the functioning of a computer.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
MPEP 2106.05(d)(I)(3) provides that in "BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non- conventional and non-generic arrangement that provided a technical improvement in the art" (citing BASCOM, 827 F.3d 1341, 1350-51, emphasis added). Here, the claims provide significantly more by providing non-conventional and non-generic arrangements of technology based on the use of real time load quality reports at delivery vehicles and certain types of corrective actions in response. Therefore, Applicant respectfully submits that the claims are directed to patentable subject matter with at least the ordered combination of elements and at least amounts to significantly more by providing a non-conventional and non-generic arrangement that provides a technical improvement in the art.
Examiner respectfully disagrees. Regarding real-time load quality reports, the receiving and transmitting of these reports in real time is not significantly more than the identified idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).
The Bascom decision was directed toward filtering internet content. The court in Bascom found that the claims amounted to significantly more than the identified abstract idea of filtering internet Bascom to determine that the claims overcame four specific problems including the problem that current filtering software was vulnerable to a computer literate end user. In the instant case, the claims to not offer an improvement in computer technology similar to the claims found eligible in Bascom and instead apply the functionality of the control circuit or computer system to monitor merchandise in a supply chain. See Return Mail, Inc. v. USPS, No. 2016-1502, slip. op. at 33, (Fed. Cir. August 28, 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11, 14-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-2, 4-9, 19, and 21-25 recite a combination of devices and, therefore recite a machine.
Claims 10-11 and 14-18 recite a series of steps and, therefore, recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 10, as a whole, are directed to the abstract idea of monitoring merchandise in a supply chain, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including legal obligations and business relations) by documenting merchandise quality at certain stages of a delivery. The concept of “monitoring merchandise in a supply chain,” is described by the following limitations: receiving identification information in a load quality report, receiving a description in a load quality report, receiving an image in a load quality report, receiving and storing load quality report information, and determining and taking corrective action based on the load quality report. The mere nominal recitation of a mobile device, control circuits, and a database does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 16-18 and 22-25, the claims further describe the above-identified judicial exception (the abstract idea) by reciting the following limitations: transmitting feedback information, delivering merchandise, determining the number of reports corresponding to various conditions, and displaying a heat map of geographic areas associated with load quality conditions.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 10 recite the additional elements: a mobile device, control circuits, and a database which are used to perform the capturing, storing, transmitting, and receiving steps. The mobile device, control circuits, and database in these steps are recited at a high level of generality, i.e., as a generic mobile device performing a generic transmitting function, a generic control circuit performing a generic receiving and transmitting function, and a generic database performing a generic storing function. By reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility the claims provide a description of the field of use that limit the invention to a generic shipping field. Taken individually these additional elements do not integrate the abstract 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of monitoring a bill of lading in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a mobile device, a control circuit, and a database. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and storing information (See MPEP 2106.05(d)(II) storing and Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a mobile device (Specification [0016], [0022], [0038]), a control circuit (Specification [0038]), and a database (Specification [0060]). The claims limit the field of use by reciting a shopping facility, a delivery vehicle, items on pallets in a delivery vehicle, and a delivery location at a shipping facility configured to receive a delivery vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
With regards to Claims 7, 9, and 14-15, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 7, 9, and 14-15, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a website server (Specification [0040]), a smartphone (Specification [0034]), a computer tablet (Specification [0034]), a portable computer (Specification [0034]), and a database (Specification [0060]). Claim 21 recites a generic computer performing generic computer functions by reciting receiving and storing load quality reports. See MEPE 2106.05(d)(II). Claim 23 recites a generic computer performing generic computer functions by displaying geographic information. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of 
Remaining Claims:
With regards to Claims 2, 5-6, 8, 11, and 19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628